Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 09 May 2022.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 May 2022 has been entered.
	
Response to Amendment
In the amendment dated 12/20/2021, the following occurred: Claims 1, 4, 7 and 13 have been amended; and claims 2-3 and 8-9 have been previously cancelled.
Claims 1, 4-7 and 10-13 are pending and have been examined.
	



Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. 1804894.2, filed on 03/27/2018, has been received.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities: The claims each recite “the predefined class: drug, with one of the tags: approved, investigational, combinational, and potential”. The Examiner suggests amending to recite “the drug predefined class[[: drug,]] with one of the following tags: approved, investigational, combinational, and potential”. Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7 and 10-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1, 7 and 13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 7 and 13 fall into at least one of the statutory categories (i.e., system, process or manufacture). 
Step 2A Prong 1: The identified abstract idea is (claim 13 being representative) method steps for mapping biomedical entities, wherein each of the biomedical entities belongs to one of a plurality of predefined classes: target, disease, pathway, and drug, the method comprising the steps of:
receiving a user-input, […] wherein the user-input is a biomedical entity belonging to one of the predefined classes, wherein the predefined class associated with the biomedical entity defines an input class, wherein the input class is one of: target, disease, pathway, and drug;
extracting a plurality of biomedical entities related to the biomedical entity of the user-input from existing data sources, wherein the plurality of biomedical entities belongs to one of the predefined classes except the predefined class identical to the input class;
identifying at least one pair of biomedical entities, from the plurality of extracted biomedical entities, having an association therebetween, wherein each biomedical entity of the at least one pair of biomedical entities belongs to different predefined classes except the predefined class identical to the input class, wherein characteristics of the plurality of extracted biomedical entities belonging to each of the different predefined classes are analysed such that the biomedical entities with related functions and affects are paired in order to establish an association therebetween, wherein the biomedical entities in the at least one pair have a relation therebetween, and wherein at least one identified pair of biomedical entities belonging to different predefined classes except the predefined class identical to the input class have a direct or indirect relation with the biomedical entity of the user-input belonging to the input class;
mapping the at least one identified pair of biomedical entities belonging to different predefined classes except the predefined class identical to the input class to the biomedical entity of the user-input belonging to the input class; and
representing […] the at least one pair of biomedical entities belonging to different predefined classes except the predefined class identical to the input class that are mapped to the biomedical entity of the user-input belonging to the input class, wherein the biomedical entity of the user-input is a central element in the map.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of these additional elements: a computer system having a computer having a database arrangement, a processing module, and/or a user interface and/or a non-transitory computer readable medium (CRM). That is, other than reciting generic computer components, the claimed invention amounts to a human following a series of rules or steps to receive, extract, identify, analyze, manipulate, map, or represent data. For example, but for the computer system and/or non-transitory CRM, the claims encompass a person receiving input at a computer terminal. Likewise, but for these additional elements, the claims encompass a person mapping a pair of biomedical entities (e.g., target and pathway) to an input biomedical entity (e.g., drug). The Examiner notes that the October 2019 Guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "method of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer system having a computer having a database arrangement, a processing module, and/or a user interface and/or a non-transitory computer readable medium (CRM) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) (see Specification e.g., at para. 0031, disclosing “the term “processing module” as used herein, relates to a computational element that is operable to respond to and process instructions”) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system having a computer having a database arrangement, a processing module, and/or a user interface and/or a non-transitory computer readable medium (CRM) to perform the identified abstract idea (represented by claim 13) amounts no more than mere instructions to apply the exception using a generic computer or generic computer component. Mere instructions to apply an exception using generic computer(s) and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claims 4-6 and 10-12 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application, or (3) do not provide an inventive concept such that the claims are subject matter eligible. Claims 4-5 and 10-12 merely further describe the abstract idea (e.g. identifying, the at least one pair of biomedical entities, tagging). Claim 6 merely further describes the processing module. See analysis, supra.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et. al. (US 2013/0268290 A1).

Re. CLAIM 1, Jackson teaches a computer system that maps biomedical entities, wherein each of the biomedical entities belongs to one of a plurality of predefined classes: target, disease, pathway, and drug (see Abstract and [0004]), wherein the system comprises: 
a database arrangement configured to store existing data sources (Fig. 4A and [0116] teach searching available information about a search term from one or more databases comprising drug information, target protein information, information about pathways relevant to the disease or indication, etc.); and
a processing module communicably coupled to the database arrangement, the processing module operable to (Fig. 1B-C teaches a main processor/CPU 121 and storage 128. Fig. 3A & [0103] teaches a client computing device 300 comprising a dedicated application for communicating with a server 304, the server comprising one or more databases.):
receive a user-input, using a user-interface, wherein the user-input is a biomedical entity belonging to one of the predefined classes, wherein the predefined class associated with the biomedical entity of the user-input defines an input class, wherein the input class is one of: target, disease, pathway, and drug (Fig. 4A & [0116] teaches information about an indication 404 e.g. a disease diagnosis (input class), may be used as a search term (user-input) for a parser; and the parser may identify one or more other biomolecular entities associated with the indication. Fig. 1B & 8 teaches a graphical user interface (GUI). [0176] - [0177] teaches user input via GUI. [0004] teaches biomolecular entities associated with the disease/indication e.g. protein targets, pathways, and drugs.);
extract a plurality of biomedical entities related to the biomedical entity of the user-input from the existing data sources, wherein the plurality of biomedical entities belong to one of the predefined classes except the predefined class identical to the input class (Fig. 4A & [0116] teaches the parser may search available clinical-molecular and/or disease information about the indication from one or more databases and identify one or more other biomolecular entities associated with the indication. [0004] & [0177] teaches text data mining (extracting) disease/indication information, including identification of biomolecular entities associated with the indication.);
identify at least one pair of biomedical entities, from the plurality of extracted biomedical entities, having an association therebetween, wherein each biomedical entity of the at least one pair of biomedical entities belongs to different predefined classes […] (Fig. 4A & [0116] teaches identifying one or more other biomolecular entities associated with an indication (pair) e.g. drug target and indication, pathway and indication through text mining processes, for example, identifying a protein that appears in a large number of abstracts with the indication name as likely being associated. Fig. 3C & [0114] teaches a global molecular entity graph having entity relationships (pairs) and extracting subgraphs comprising portions of the molecular entity graph important to a particular entity.), wherein characteristics of the plurality of extracted biomedical entities belonging to each of the different predefined classes are analysed such that the biomedical entities with related functions and affects are paired in order to establish an association therebetween (Fig. 4A & [0116] teaches using indication (input entity) and clinical-molecular and disease information (extracted entity characteristics) to identify biomolecular associations, e.g. drug target (characteristic), for the indication. Fig. 6 & [0123] teaches analyzing indication-associated variants (entities) and variant functional impact (functions and affects) to map (pair) protein interaction and pathway information to create an indication-specific molecular entity network (establish an association).), wherein the biomedical entities in the at least one pair have a relation therebetween (See e.g., Fig. 3B, “entity relationship”), and wherein the at least one identified pair of biomedical entities belonging to different predefined classes except the predefined class identical to the input class have a direct or indirect relation with the biomedical entity of the user-input belonging to the input class ([0112] & [0119] teaches using the indication (entity) as an input to an indication mapping (direct or indirect relation). The Examiner interprets other biomolecular entities (pair) as at least indirectly mapped via the disease/indication input.);
map the at least one identified pair of biomedical entities belonging to different predefined classes except the predefined class identical to the input class to the biomedical entity of the user-input belonging to the input class (Fig. 4C & [0119] teaches using the indication (biomedical entity) as an input to an indication mapping resource. Fig. 6 & [0123] teaches creating an indication-specific molecular entity network. The Examiner interprets other biomolecular entities (pair) as at least directly mapped to the disease/indication.); and
represent, on the user-interface, the at least one identified pair of biomedical entities belonging to different predefined classes except the predefined class identical to the input class that are mapped to the biomedical entity of the user-input belonging to the input class, wherein the biomedical entity of the user-input is a central element in the map (See previous citations. Also, Fig. 3C teaches a subgraph linking biomolecular entity P1 (central element) to another biomolecular entity and two other biomolecular entities linked. Fig. 6 & [0123] teaches creating an indication-specific molecular entity network (representation). The Examiner interprets the global molecular entity graph as an indication-specific network containing the subgraph. Fig. 8 & [0108] teaches executing a display module for generating and presenting data on the GUI. The Examiner interprets the disease/indication input as central to the indication-specific molecular entity network.)

Jackson may not teach identify… wherein… except the predefined class identical to the input class.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of text mining processes and the disclosed biomolecular entities (e.g., drug target, pathway, indication) with teaching of Jackson since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Jackson. Identifying entity relationships (as taught by Jackson) (see e.g., Fig. 4A & [0116]) does not change or affect the normal graphing-related functionality of the systems and methods for disease knowledge modeling of Jackson. Identifying entity relationships between a disease or indication and another biomolecular entity would be performed the same way even with the addition of identifying entity relationships between two of the other biomolecular entities (e.g., drug target and pathway) using text mining processes (i.e., identifying a pathway that appears in a large number of abstracts with the drug target identified). Since the functionalities of the elements in Jackson do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 4, Jackson teaches the system of claim 1, wherein identifying at least one pair of biomedical entities, from the plurality of extracted biomedical entities, having an association therebetween comprises 
identifying at least one potential association between two biomedical entities of the plurality of biomedical entities (Abstract teaches identifying biomolecular entities associated with the indication, e.g. drug targets and biomarkers, genes, and pathways. [0003] teaches molecular entities such as drugs. [0122] teaches identification of functional impacts of variants such as interactions with pathways and other molecular entities (at least one potential association). Fig. 3B-C teaches entity relationships (between two) and multiple entity relationships.)

Re. CLAIM 5, Jackson teaches the system of claim 1, wherein the at least one pair of biomedical entities having the association therebetween comprises 
	biomedical entities belonging to at least one of the following different predefined class pairs: target and drug, drug and disease, target and disease, pathway and disease, target and pathway ([0122] teaches interactions with pathways and other molecular entities. Abstract teaches biomolecular entities are associated with the indication/disease, e.g. drug targets, pathways. The Examiner notes that only one of these class pairs is required for the claim to be met.)

Re. CLAIM 7, the subject matter of claim 7 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 7 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 10, the subject matter of claim 10 is essentially defined in terms of a method, which is technically corresponding to claim 4. Since claim 10 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Re. CLAIM 11, the subject matter of claim 11 is essentially defined in terms of a method, which is technically corresponding to claim 5. Since claim 11 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 13 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Jackson teaches a non-transitory CRM (see [0082] teaches the I/O device provides a storage/installation medium. See also [0085], non-volatile storage device, e.g. a bootable “CD”.)
	
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Welsh et al. (US 2016/0117470 A1).

Re. CLAIM 6, Jackson teaches the system of claim 1, wherein the processing module is operable to 
[…] the biomedical entities in the predefined class: drug […] (See previous citations.)

Jackson’290 does not explicitly teach tag… with one of the tags: approved, investigational, combinational, and potential.

Welsh teaches 
tag […] with one of the tags: approved, investigational, combinational, and potential (Abstract teaches inferring relationships between biological categories. [0037] teaches "tagging" domain facts or classifications e.g. "medical condition", "gene", "mutation". [0058] Table 4 teaches tag types (tag labels).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods for disease knowledge modeling of Jackson to tag drug entities in a system and to use this information as part of the systems and methods of personalized medicine service as taught by Welsh, with the motivation of improving the inferring of relationships between biological categories such as patient conditions and drugs and improving the flexibility of system querying to access relevant categories of results, such as drugs and patient conditions (see Welsh at Abstract and para. 0038).

Jackson/Welsh may not explicitly teach one of these tag types: approved, investigational, combinational, potential.
However, the limitation claims tag information/labels that constitute nonfunctional descriptive information that is not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed tag information/labels was substituted with nothing. Because Welsh teaches “tagging” with a tag type of various tag types, substituting the tag information/labels of the claimed invention for the tag information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the tag information/labels applied to the tagged data of the prior art with any other tag information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
		
Re. CLAIM 12, the subject matter of claim 12 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 12 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Response to Arguments
Claim Objections
Regarding the previous objection to claims 7 and 13, the Applicant has amended the claims to obviate the objection. The objection to claims 7 and 13 has been withdrawn. Claims 6 and 12 are objected to for minor informalities as afforded by RCE.

Rejections under 35 U.S.C. § 112
Regarding the previous rejections, the Applicant has amended the claims to obviate the rejections. The 112 related rejections are withdrawn.

Rejections under 35 U.S.C. §101
Regarding the rejection of all pending Claims 1, 4-7 and 10-13, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “The present Action asserts that the claims 1, 4-7, and 10-13 recite methods of organizing human activity that includes activity that falls within the enumerated sub-groupings including a person's interaction with a computer, under Subject Matter Eligibility Step 2A Prong 1. Applicant respectfully disagrees” (Remarks, pg. 8).
Regarding a.: The Examiner respectfully submits that according to the above eligibility analysis Step 2A1, the identified claim elements cover managing personal behavior or interactions between people.

b. “the present claims do not amount to a human or user performing the operations of the present claims” (Remarks, pg. 9).
Regarding b.: The Examiner respectfully disagrees. The recited claim limitations are a series of rules or instructions that a person would follow to map biomedical entities and then represent their mapping. The Examiner notes that multiple CAFC court decisions that were found to recite a method of organizing human activity did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial).
 
	
c. “Applicant respectfully submits that there is no basis in the guidelines or in the MPEP for this conclusion [If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.]” (Remarks, pg. 9).
Regarding c.: The Examiner respectfully disagrees. This statement is correct. The Examiner parses the statement of reasons here using the October 2019 PEG:
“this grouping is limited to activity that falls within the enumerated sub-groupings of… managing personal behavior, and relationships or interactions between people” (pg. 5, Ln. 1-10).
“the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping” (pg. 5, Ln. 5-15).

d. “none of the claim operations involve managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions” (Remarks, pg. 10).
Regarding d.: The Examiner respectfully disagrees. The recited claim limitations are a series of rules that a person would follow to map biomedical entities and then represent their mapping as perhaps a research activity. Again, multiple CAFC court decisions that were found to recite a method of organizing human activity did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial).

e. “Applicant’s amended claim 1 invoke a practical application of the alleged abstract idea at least by “represent, on the user-interface, the…”” (Remarks, pg. 11).
Regarding e.: The Examiner respectfully disagrees and submits that the user-interface is, at most, another generic computer component. See analysis, supra, as well as previous Examiner’s response to arguments mailed 02/07/2022. 
	Further, the user-interface is recited at a high level of generality and is at most a generic computer component, such that the use of the user-interface for receiving and representing data, as drafted, does not provide an improvement within the meaning of that word; the user-interface is not made to physically run faster, utilize fewer resources, or run more efficiently. Utilizing a computer component to perform an abstract idea in a faster or more accurate manner is utilizing a computer component for what it was designed to do and is insufficient to provide a practical application or significantly more. See Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance.
	The Examiner notes that using the user-interface to perform the “receive…” and/or “represent…” steps could further be rejected as insignificant extra-solution activity (using a highly generalized means of receiving, transmitting or outputting data), but writing out an additional reasoning for this additional element would be excessive and unnecessary. Subject matter ineligibility of the present claims has been demonstrated regardless of inclusion or exclusion of such an additional reasoning.

Regarding the rejection of Claims 4-7 and 10-13, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim from which they depend or are analogous to. As such, the rejection of these claims is also respectfully maintained.

Rejection under 35 U.S.C. §102
Regarding the rejection of Claims 1, 4-7 and 10-13, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Jackson fails to disclose the following claim elements…” (Remarks, pg. 12).
Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection. Given broadest reasonable interpretation, Jackson teaches or renders obvious each of the features of amended claim 1 as afforded by RCE. For example, Jackson teaches or renders obvious the features of the “identify…” step. See e.g., Jackson Fig. 4A & [0116], teaching identifying one or more other biomolecular entities associated with an indication (i.e., a pair), e.g. drug target and indication, e.g. pathway and indication, through text mining processes.) It would be obvious to identify biomolecular entities associated with each other (e.g. drug target and pathway) through text mining processes. See also Fig. 3C & [0114], teaching a global molecular entity graph having entity relationships directly and indirectly associated with an entity P1.

b. “Applicant refers to the above example, where upon receiving a user input of bio-medical entity "EGFR" belonging to the predefined class: target, the processing module extracts a plurality of bio-medical entities which includes "MAPK Signalling" belonging to the predefined class: pathway," Lung Neoplasm" belonging to the predefined class: disease, "Trastuzumab" belonging to the predefined class: drug.” (Remarks, pg. 13).
Regarding b.: In response to applicant's (potential or presumed) argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant potentially or presumably relies (e.g., “EGFR”, “target is defined as the input class”, “Lung Neoplasm”, “MAPK Signalling”, “Trastuzumab”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

c. “Jackson fails to disclose that the extracted biomedical entities belong to different classes other than the class of the search term” (Remarks, pg. 15).
Regarding c.: The Examiner respectfully submits that Jackson now teaches or renders obvious the claim features of claim 1 as afforded by RCE (and as necessitated by amendment). Jackson renders obvious this claim feature under 35 U.S.C. § 103. See KSR rationale A provided in the claim 1 prior art rejection.

Regarding the rejection of Claims 4-5, 7, 10-11 and 13, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim from which they depend or are analogous to. As such, the rejection of these claims is also respectfully maintained.


Rejection under 35 U.S.C. §103
Regarding the rejection of claims 6 and 12, Applicant has not offered any arguments with respect to these claims other than to reiterate the arguments present for the claim from which they depend or are analogous to. As such, the rejection of these claims is also respectfully maintained.

Conclusion
The prior art previously made of record (see previous PTO-892s) and not relied upon is considered pertinent to applicant's disclosure: Jackson et al. (US 2013/0179091) for teaching systems and methods for identifying unknown drug targets via adverse event data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626